[Cite as Bank of New York Mellon v. Fisher, 2020-Ohio-4742.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

BANK OF NEW YORK MELLON,                             :

                Plaintiff-Appellee,                  :
                                                               No. 108855
                v.                                   :

JOHNSON L. FISHER, ET AL.,                           :

                Defendants-Appellants.               :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 1, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-18-891635


                                           Appearances:

                Carpenter Lipps & Leland, L.L.P., David A. Wallace, and
                Tyler K. Ibom, for appellee.

                Law Office of Grace M. Doberdruk and Grace M.
                Doberdruk, for appellants.




RAYMOND C. HEADEN, J.:

                  Defendants-appellants Johnson L. and Maviese Fisher (“the Fishers”)

appeal the trial court’s ruling that granted plaintiff-appellee The Bank of New York
Mellon as Trustee for CWABS, Inc. Asset-Backed Certificates, Series 2005-4’s

(“BONYM”) motion for summary judgment, and entered a decree of foreclosure.

For the reasons that follow, we affirm.

I.   Factual and Procedural History

              On May 25, 2005, the Fishers borrowed $842,316 from Countrywide

Home Loans, Inc. (“Countrywide”) and executed an adjustable rate note (“note”) in

which the Fishers agreed to repay the loan. To secure payment of the note, the

Fishers executed a mortgage on real property located in Solon, Ohio (“the property”)

in favor of Mortgage Electronic Registration Systems, Inc. (“MERS”), acting as a

nominee for the lender, Countrywide. The mortgage was recorded in the Cuyahoga

County Recorder’s Office on June 9, 2005.

              On April 30, 2010, Countrywide executed an assignment of the

Fishers’ note and mortgage to sell, assign, and transfer the loan documents to

BONYM. The assignment was recorded with the Cuyahoga County Recorder’s Office

on May 6, 2010.

              On May 19, 2010, BONYM filed a motion for relief from a stay in the

Fishers’ bankruptcy case. Attached to the motion was a copy of the note with an

undated allonge that transferred the note from Countrywide to BONYM. No blank

indorsement was stamped on the note.

              The Fishers executed a loan modification agreement on April 18,

2015, whereby they agreed to new payment terms effective May 1, 2015. The loan

modification agreement — that identified Green Tree Servicing L.L.C. (“Green
Tree”) as the lender and the Fishers as the borrowers — amended and supplemented

the mortgage and note (“the loan documents”) previously executed in 2005. The

terms of the loan modification agreement stated it was signed by the same parties

who executed the loan documents or their authorized representatives. The loan

modification agreement did not replace or supersede the loan documents except for

the new payment terms; the terms of the loan documents were reaffirmed by the

loan modification agreement and remained in full force and effect.

              Due to the Fishers’ failure to submit timely payments per their note,

BONYM’s loan servicer, Select Portfolio Servicing, Inc. (“SPS”), forwarded the

Fishers a notice of default — right to cure letter (“notice of default”) on September

18, 2017. The letter identified the amounts due from the Fishers and stated the

balance due could be accelerated and foreclosure proceedings initiated absent

payment to cure the debt. Following receipt of the notice of default, the Fishers did

not remit payment.

              At an unknown date, BONYM requested a supplementary

preliminary judicial report from Chicago Title Insurance Company (“Chicago Title”)

to be used in judicial proceedings. Chicago Title’s report labeled Countrywide’s April

30, 2010 assignment of the Fishers’ note and mortgage to BONYM — which was

recorded with the Cuyahoga County Recorder’s Office on May 6, 2010 — as invalid.

              On December 19, 2017, MERS, as nominee for Countrywide,

completed a second corporate assignment of mortgage to BONYM. SPS requested

a recording of the assignment, and the assignment was recorded with the Cuyahoga
County Fiscal Office on January 3, 2018. BONYM contends the second assignment

was necessitated following the preliminary judicial report that described the May 6,

2010 assignment as invalid.

               The Fishers failed to make payments due under the note and BONYM

filed a complaint in foreclosure on January 16, 2018.1 The foreclosure complaint

alleged as follows: the note and mortgage were in default; BONYM satisfied the

conditions precedent; the entire balance was due and payable; and BONYM was

entitled to enforce the note and mortgage. Attached to the foreclosure complaint

were copies of the note indorsed in blank by Countrywide, the mortgage, the

December 19, 2017 assignment of the mortgage, the loan modification agreement,

and the supplementary preliminary judicial report issued by Chicago Title. The

Fishers filed an answer and counterclaims on February 21, 2018. BONYM filed a

motion to dismiss the Fishers’ counterclaim on March 21, 2018, and the trial court

denied that motion. On September 14, 2018, BONYM filed a motion for summary

judgment that the Fishers opposed on October 15, 2018. BONYM filed a reply brief

on October 25, 2018.

               A magistrate’s decision rendered on March 21, 2019, found BONYM

had standing to bring the foreclosure action and that BONYM was entitled to

summary judgment. Both parties filed objections to the magistrate’s decision. On



      1  The foreclosure complaint also named Countrywide Home Loans Inc., Chagrin
River Highlands Homeowner’s Association, Inc., and David B. Gallup as defendants.
Those parties and the allegations raised against them or by them are not relevant to the
instant appeal and are not addressed herein.
July 16, 2019, the trial court entered an order that overruled the parties’ objections

and adopted the magistrate’s decision in full.

              The Fishers filed a timely notice of appeal on July 29, 2019, and

present the following assignments of error, verbatim, for our review:

      First Assignment of Error: The trial court erred by not finding that
      appellee Bank of New York Mellon lacked standing when the
      modification had the lender Green Tree Servicing L.L.C.

      Second Assignment of Error: Appellee was not entitled to judgment as
      a matter of law because a material issue of fact remained for trial
      regarding whether appellee had possession of appellants’ original note
      when the complaint was filed and whether the note was altered since
      there were multiple versions of appellants’ original note.

      Third Assignment of Error: The trial court erred by granting appellee’s
      motion for summary judgment when affiant Maria Soberon lacked
      personal knowledge and material issues of fact existed for trial.

      Fourth Assignment of Error: The trial court erred finding that all
      conditions precedent to foreclosure were complied with.

      Fifth Assignment of Error: The trial court erred by granting judgment
      to appellee on the counterclaims.

II. Law and Analysis

      A. Standard of Review

              Before a trial court grants a motion for summary judgment, pursuant

to Civ.R. 56(C), the court must determine that:

      (1) No genuine issue as to any material fact remains to be litigated; (2)
      the moving party is entitled to judgment as a matter of law; and (3) it
      appears from the evidence that reasonable minds can come to but one
      conclusion, and viewing such evidence most strongly in favor of the
      party against whom the motion for summary judgment is made, that
      conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977).
              On a motion for summary judgment, the moving party’s initial

burden is to identify specific facts in the record that demonstrate its entitlement to

summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264

(1996). If the moving party does not satisfy this burden, summary judgment is not

appropriate. If the moving party meets the burden, the nonmoving party has a

reciprocal burden to point to evidence of specific facts in the record that

demonstrate the existence of a genuine issue of material fact for trial. Id. at 293.

Where the nonmoving party fails to meet this burden, summary judgment is

appropriate. Id.

              In a foreclosure action, a plaintiff must prove the following to prevail

on a motion for summary judgment:

      (1) that the plaintiff is the holder of the note and mortgage, or is a party
      entitled to enforce the instrument; (2) if the plaintiff is not the original
      mortgagee, the chain of assignments and transfers; (3) that the
      mortgagor is in default; (4) that all conditions precedent have been
      met; and (5) the amount of principal and interest due.

Deutsche Bank Natl. Trust Co. v. Najar, 8th Dist. Cuyahoga No. 98502, 2013-Ohio-

1657, ¶ 17.

              An appellate court applies a de novo standard when reviewing a trial

court’s decision that granted summary judgment. Bayview Loan Servicing, L.L.C.

v. St. Cyr, 2017-Ohio-2758, 90 N.E.3d 321, ¶ 11 (8th Dist.).
      B. Soberon’s Supplemental Affidavit

               Initially, we will address the trial court’s consideration of Maria

Soberon’s (“Soberon”) supplemental affidavit that BONYM attached to its reply brief

in response to the Fishers’ brief in opposition.

               Parties are not permitted to raise new arguments or evidence in a

reply brief because the nonmoving party does not have an adequate opportunity to

respond under the Civil Rules of Ohio. Foradis v. Marc Glassman, Inc., 8th Dist.

Cuyahoga No. 103454, 2016-Ohio-5235, ¶ 8. Specifically, “Civ.R. 56(C) does not

provide for the right to a surreply, leaving a party ambushed by new arguments in a

reply brief with no opportunity to respond.” Id. at ¶ 8. However, courts permit the

filing of a reply brief containing a supplemental affidavit where the reply rebuts

arguments set forth in the brief opposing the motion for summary judgment and the

supplemental affidavit clarifies previously raised issues. Deutsche Bank Natl. Trust

Co. v. Ayers, 11th Dist. Portage No. 2019-P-0094, 2020-Ohio-1332, ¶ 47-48.

               Here, BONYM filed a motion for summary judgment and attached the

original affidavit of Soberon, an employee of BONYM’s loan servicer, SPS. SPS had

serviced BONYM’s loans since July 16, 2017. Following the Fishers’ filing of a brief

in opposition, BONYM filed a reply brief and attached Soberon’s supplemental

affidavit. The reply brief addressed arguments discussed in the Fishers’ opposition

brief and the supplemental affidavit sought to clarify issues previously raised,

including whether the note contained a blank indorsement; possession of the note;

the existence of multiple versions of the note; the history of loan servicers for the
Fishers’ loan; and the identity of the individual who verified BONYM’s responses to

the Fishers’ interrogatories. These were not new issues raised to ambush the

Fishers, but were proffered to clarify pending items.

               Further, the Fishers neither filed a motion to strike the reply brief nor

a leave to file a surreply brief. Absent an objection, the trial court was free to

consider the supplemental affidavit attached to the reply brief. Lewis Potts, Ltd. v.

Zordich, 11th Dist. Trumbull No. 2018-T-0028, 2018-Ohio-5341, ¶ 41. See Brown

v. Ohio Cas. Ins. Co., 63 Ohio App.2d 87, 90-91, 409 N.E.2d 253 (8th Dist.1978) (the

trial court did not err when it considered unverified documents to support a

summary judgment motion where neither party objected to the other’s use of those

materials).

               The trial court properly considered Soberon’s supplemental affidavit

in support of BONYM’s motion for summary judgment.

      C. First Assignment of Error — Loan Modification Agreement

               The Fishers contend in their first assignment of error that BONYM

was not entitled to enforce the note and, therefore, lacked standing. Specifically, the

Fishers argue that even if BONYM had possession of the original note, BONYM

lacked standing because execution of the loan modification agreement transferred

the note to Green Tree and, therefore, only Green Tree could enforce the note.

               R.C. Chapter 1303 governs commercial paper. An instrument, such

as the Fishers’ note, is negotiated through “a voluntary or involuntary transfer of

possession of an instrument by a person other than the issuer to a person who by
the transfer becomes the holder of the instrument.” R.C. 1303.21(A). Where the

instrument “is payable to an identified person, negotiation requires transfer of

possession of the instrument and its indorsement by the holder. If an instrument is

payable to bearer, it may be negotiated by transfer of possession alone.”

R.C. 1303.21(B).

              R.C. 1303.24 describes indorsement as “a signature, other than that

of a signer as maker, drawer, or acceptor, that alone or accompanied by other words”

negotiates the instrument. R.C. 1303.24(A)(1). Special and blank indorsements

have been detailed as follows:

      An indorsement that identifies the person or entity “to whom it makes
      the instrument payable” is a special indorsement. R.C. 1303.25(A). “An
      instrument, when specially indorsed, becomes payable to the identified
      person and may be negotiated only by the indorsement of that person.”
      R.C. 1303.25(A). A special indorsement exists in opposition to a blank
      indorsement, which does not identify a payee, and instead makes the
      instrument “payable to bearer” and negotiable “by transfer of
      possession alone until specially indorsed.” R.C. 1303.25(B).

BAC Home Loans Servicing, L.P. v. Blythe, 7th Dist. Columbiana No. 12 CO 12,

2013-Ohio-5775, ¶ 12.

              Here, under the loan modification agreement executed on April 18,

2015, the Fishers agreed to new payment terms effective May 1, 2015. The loan

modification agreement amended and supplemented the loan documents — the

note and mortgage — previously executed in 2005.           The loan modification

agreement did not replace or supersede the loan documents except for the new

payment terms; the terms of the loan documents were reaffirmed within the loan
modification agreement and remained in full force and effect.         Only the new

payment terms presented in the loan modification agreement superseded contrary

provisions in the original note and mortgage.

              The terms of the loan modification agreement stated the document

was signed by the same parties to the loan documents or their authorized

representatives:

      4. Additional Agreement. I agree to the following:

      A. That all persons who signed the Loan Documents or their authorized
      representative(s) have signed this Agreement * * *.

(Loan Modification Agreement at paragraph 4(A).)           Hence, Green Tree could

execute the agreement on BONYM’s behalf, but BONYM was still the party in

interest to the note and loan modification agreement.

              In support of their claim that the loan modification agreement

transferred the note to Green Tree, the Fishers point to the first page of the loan

modification agreement that references Green Tree as the lender. Additionally,

signature lines were provided on the last page for Green Tree, MERS, and the

Fishers. The word “lender” was printed directly under Green Tree’s signature line

and these sentences were written underneath MERS’ signature line:

      The servicer may execute the Agreement on behalf of MERS and, if
      applicable, submit it for recordation. This communication is from a
      debt collector. It is an attempt to collect a debt, and any information
      obtained will be used for that purpose.

(Loan modification agreement.) MERS, acting as nominee, executed the loan

modification on April 21, 2015; the signature line for Green Tree was left blank.
              It is not unusual for a loan servicer to complete a loan modification

agreement on behalf of the note holder. (Soberon supplemental affidavit.) Green

Tree was a prior loan servicer of the Fishers’ loan, and it appears they were employed

in that capacity in May 2015, when the parties executed the loan modification

agreement.    (Soberon supplemental affidavit.)       While the loan modification

agreement referenced Green Tree as the lender, the agreement’s terms clarified

Green Tree was acting in its capacity as a servicer, the authorized representative of

the actual lender. A thorough reading of the loan modification agreement reveals

the agreement did not transfer any rights in the note or mortgage; the parties

intended to maintain the original terms and parties to the loan documents,

excepting the newly agreed upon payment terms.

              The Fishers contend that the loan modification agreement was

comparable to a special indorsement that resulted in (1) the note being payable only

to Green Tree, and (2) an equitable assignment of the mortgage to Green Tree. The

Fishers rely on Blythe, 7th Dist. Columbiana No. 12 CO 12, 2013-Ohio-5775, where

the court found a nonholder in possession of specially indorsed commercial paper

could not indorse the note without first demonstrating its acquisition of the paper

or transfer. Blythe at ¶ 17. The Fishers also reference Fannie Mae v. Hicks, 2015-

Ohio-1955, 35 N.E.3d 37 (8th Dist.), where Fannie Mae was not entitled to a

judgment under the mortgage because it lacked the right to enforce the note under

the lost-note exception. Yet, BONYM was not a nonholder in possession of specially

indorsed commercial paper nor a holder attempting to enforce the note under a lost-
note exception. And while we do not dispute the holdings in Blythe and Hicks, we

do not find the facts analogous to the case sub judice.

              The Fishers have provided no case law that demonstrates the

execution of a loan modification agreement serves as a special indorsement of

commercial paper nor have we found any such precedent. Moreover, the language

of the loan modification agreement demonstrated that the original note was neither

modified nor negotiated so as to transfer interest to Green Tree, the loan servicer,

pursuant to the transaction. The loan modification agreement did not negotiate the

Fishers’ note and the facts of Blythe and Hicks are inapplicable to the case herein.

              The Fishers did not introduce any evidence that demonstrated the

note was negotiated through execution of the loan modification agreement. Thus,

the Fishers’ first assignment of error lacks merit and is overruled.

      D. Second Assignment of Error — Possession of the Original Note
         and Different Versions of the Note

              In their second assignment of error, the Fishers argue that genuine

issues of material fact existed (1) with regard to whether BONYM possessed the

original note when the complaint was filed and was entitled to enforce the note, and

(2) whether the note was altered because a different version was affixed to the

bankruptcy motion to stay execution in comparison to the foreclosure complaint.

      1. Right to Enforce the Note

              To pursue a foreclosure action, a party must demonstrate it has the

right to enforce the note. HSBC Bank USA, N.A. v. Surrarrer, 8th Dist. Cuyahoga

No. 100039, 2013-Ohio-5594, ¶ 17. The holder of a note is entitled to enforce the
note. U.S. Bank, N.A. v. Matthews, 8th Dist. Cuyahoga No. 105011, 2017-Ohio-

4075, ¶ 30, citing R.C. 1303.31(A)(1). After negotiation or transfer of the note, an

entity is considered the holder, as defined in Article Three of the Uniform

Commercial Code adopted in Ohio, ““‘[i]f the instrument is payable to an identified

person [and] the identified person [is] in possession of the instrument[,]’” or, if it is

payable to the bearer, anyone in possession.” Surrarrer at ¶ 17, quoting Wells Fargo

Bank N.A. v. Freed, 3d Dist. Hancock No. 5-12-01, 2012-Ohio-5941, ¶ 22, quoting

R.C. 1301.01(T)(1)(b), repealed in Am.H.B. No. 9, 2011 Ohio Laws. “Pursuant to R.C.

1303.25(B), when an instrument is indorsed in blank, the instrument becomes

payable to bearer and may be negotiated by transfer of possession alone.”

CitiMortgage, Inc. v. Evans, 8th Dist. Cuyahoga No. 101882, 2015-Ohio-1384, ¶ 16.

Further, “[t]he law in Ohio is that the physical transfer of a note indorsed in blank,

which the mortgage secures, ‘constitutes an equitable assignment of the mortgage,

regardless of whether the mortgage is actually (or validly) assigned or delivered.’”

Bank of Am. N.A. v. Farris, 2015-Ohio-4980, 50 N.E.3d 1043, ¶ 17 (8th Dist.),

quoting Najar, 8th Dist. Cuyahoga No. 98502, 2013-Ohio-1657, at ¶ 65.

               A party must show it was the holder of the note and the mortgage on

the date of filing the foreclosure complaint or else summary judgment is

inappropriate. Najar at ¶ 56, citing Wells Fargo Bank, N.A. v. Jordan, 8th Dist.

Cuyahoga No. 91675, 2009-Ohio-1092, ¶ 23. A party’s proof that it was the holder

of the note and mortgage at the time the foreclosure complaint was filed need not be
provided when the complaint is filed, but may be included with its motion for

summary judgment. Najar at ¶ 57.

               Here, BONYM was not the identified person on the note. In order to

be the holder, or one entitled to enforce the note, the note had to be signed over to

BONYM or indorsed in blank. The note affixed to the foreclosure complaint includes

a blank indorsement from Countrywide.          Based upon BONYM’s interrogatory

responses, the record demonstrates BONYM, through its custodian, was in

possession of the original note at the time it filed the foreclosure complaint.

(Response to interrogatory No. 9.)2 Further, Soberon attested to her review of the

original note indorsed in blank, a true and accurate copy of which was attached to

her supplemental affidavit. A comparison of that note with the one attached to the

foreclosure complaint reveals they are identical.       The record shows BONYM

established it was the holder of the note and entitled to enforce it when BONYM filed

the foreclosure complaint.

               BONYM also held the mortgage.           The mortgage was equitably

assigned to BONYM when the note indorsed in blank was transferred to BONYM.

Najar at ¶ 65. Additionally, the December 19, 2017 assignment of the mortgage


      2  The Fishers’ argument that the answers to interrogatories were inadmissible
because the signature on the verification page was illegible is unfounded. Answers to
interrogatories, which are signed, sworn to, and served upon the party submitting them,
may be submitted in support of a motion for summary judgment. Civ.R. 33(A) and 56(C);
See Allstate Ins. Co. v. Rule, 64 Ohio St.2d 67, 70, 413 N.E.2d 796 (1980) (court erred
when it accepted a document purporting to be answers to interrogatories but the answers
were not signed, sworn, or served upon the party submitting them.). BONYM’s
interrogatory answers were signed, sworn to, and served upon the Fishers.
documents the assignment of the mortgage to BONYM prior to the filing of the

foreclosure complaint.     The Fishers’ argument that the December 19, 2017

assignment was void because it was drafted by an individual who was not a licensed

attorney is unfounded and unsupported by case law. Ayers, 11th Dist. Portage

No. 2019-P-0094, 2020-Ohio-1332, at ¶ 82.

               The Fishers assert a genuine issue of material fact existed as to the

authenticity of the note and, thus, admission of the original note was required.

Civ.R. 56(E) does not require a party to produce the original note before it is entitled

to summary judgment. Bank of Am., N.A. v. Merlo, 11th Dist. Trumbull No. 2012-

T-0103, 2013-Ohio-5266, ¶ 21. Civ.R. 56(E) requires sworn or certified copies

referenced in an affidavit to be attached or served with the affidavit. This

requirement is satisfied by attaching the papers to the affidavit, coupled with a

statement therein that such copies are true copies and reproductions. Ayers at ¶ 63,

citing State ex rel. Corrigan v. Seminatore, 66 Ohio St.2d 459, 467, 423 N.E.2d 105

(1981).

               Evid.R. 901 addresses authentication or identification of evidence

and states that “‘[t]he requirement of authentication or identification as a condition

precedent to admissibility is satisfied by evidence sufficient to support a finding that

the matter in question is what its proponent claims.’” Ayers at ¶ 64, quoting

Evid.R. 901(A).

               Further,
      Evid.R. 1003 provides that “[a] duplicate is admissible to the same
      extent as an original unless (1) a genuine question is raised as to the
      authenticity of the original or (2) in the circumstances it would be
      unfair to admit the duplicate in lieu of the original.” The party opposing
      the introduction of the duplicate has the burden of proving that there
      is a genuine question as to the authenticity of the original or that it
      would be unfair to admit the duplicate. Natl. City Bank v. Fleming, 2
      Ohio App.3d 50, 57, 440 N.E.2d 590 (8th Dist.1981). The objection
      must be something more than a frivolous objection. Id. The decision
      to admit a duplicate is left to the trial court’s sound discretion, and,
      unless it is apparent from the record that the trial court’s decision is
      arbitrary or unreasonable, the determination will not be disturbed on
      appeal. Id.

Merlo at ¶ 19. The Fishers contend it was unfair to admit the duplicate note in lieu

of the original “because the note exhibit to the foreclosure complaint contradicted

the note exhibit to the motion for relief from stay in [a]ppellants’ bankruptcy case.”

(Appellants’ brief at 10.)

               The notes attached to the bankruptcy filing and foreclosure complaint

are not contradictory. The note attached to the bankruptcy filing had a second page

with an undated allonge that transferred the note from Countrywide to BONYM.

The foreclosure complaint contained a note that did not contain the undated allonge

but included a blank indorsement from Countrywide. Both versions of the note

indicate Countrywide transferred the note to BONYM. The Fishers have presented

no evidence to show it was unfair to admit copies of the note attached to the

foreclosure complaint. Soberon’s original affidavit states true and accurate copies

of these relevant documents were attached as exhibits: the Fishers’ note with a blank

indorsement, the mortgage, the April 30, 2010 assignment, and the December 19,

2017 assignment. Soberon’s supplemental affidavit states she reviewed the original
blue-ink note with an in blank indorsement and a true and accurate copy was

attached as an exhibit. The original blue-ink note also contained a second page that

included an allonge with a specific indorsement from Countrywide to BONYM. The

note attached to Soberon’s original affidavit; the copy of the blue-ink note attached

to Soberon’s supplemental affidavit; and the copy affixed to the foreclosure

complaint are identical except for the allonge included with the blue-ink note.

Soberon also averred in her supplemental affidavit that she verified BONYM’s

responses to the Fishers’ first set of interrogatories and attached a copy of those

responses as an exhibit. The sworn interrogatory responses demonstrate BONYM

was in possession of the original note when the foreclosure complaint was filed.

Soberon’s affidavits comply with Civ.R. 56(E) and Evid.R. 901(A) for purposes of

authentication. The trial court did not err when it accepted a copy of the note —

rather than the original — to support BONYM’s summary judgment motion.

      2. Different Versions of the Note

              On May 19, 2010, BONYM filed a motion for relief from a stay of

execution in the Fishers’ bankruptcy case. Attached to that motion, BONYM

attached a copy of the note. No blank indorsement was reflected on the note but an

undated allonge was attached that indicated Countrywide transferred the note to

BONYM. BONYM subsequently filed a foreclosure complaint against the Fishers on

January 16, 2018. Attached to the foreclosure complaint was the note, absent the

allonge, but with a blank indorsement signed by David A. Spector (“Spector”),

Managing Director of Countrywide.
              The Fishers question the validity of the blank indorsement based

upon the two different copies of the note and the multiple assignments. Here is a

full summary of the assignments of the Fishers’ note and mortgage and the provided

copies of the note. The Fishers and Countrywide executed the original note on

May 25, 2005. On April 30, 2010, Countrywide assigned the note and mortgage to

BONYM and recorded the assignment with the county recorder’s office. On May 19,

2010, BONYM filed a motion with the bankruptcy court and affixed a copy of the

note with an undated allonge transferring the note from Countrywide to BONYM. A

supplementary preliminary judicial report from Chicago Title put BONYM on notice

that the April 30, 2010 assignment was invalid. Thus, MERS, as nominee for

Countrywide, completed a second corporate assignment of the mortgage to BONYM

on December 19, 2017. When BONYM filed its foreclosure complaint against the

Fishers, the attached note contained an in blank indorsement from Countrywide

that was signed by Spector. Thus, two assignments occurred and two versions of the

note existed — one with an undated allonge transferring the note from Countrywide

to BONYM, and one with an in blank indorsement from Countrywide without an

allonge.

              The Fishers presented a press release — an exhibit to Johnson

Fisher’s affidavit that was provided with the Fishers’ brief in opposition — that

stated Spector’s employment with Countrywide terminated in 2006. The Fishers

argue that a legitimate in blank indorsement by Spector would have had to have

been affixed prior to 2006 — the year Spector’s employment with Countrywide
ended. However, the Fishers argue that if the blank indorsement was executed

between 2005 and 2010, there would have been no reason for Countrywide to

subsequently assign the note in 2010. Countrywide did assign the Fishers’ note and

mortgage to BONYM on April 30, 2010, with the assignment being recorded on

May 6, 2010. Further, the Fishers claim the bankruptcy filing of the motion for relief

from stay that included an allonge but no blank indorsement “was an admission by

[BONYM] that [the Fishers’] original note was not indorsed by David Spector in

2010.” (Appellants’ brief at 9.) Since there was no need for the blank indorsement

after the May 2010 assignment, the Fishers argue there is a genuine issue whether

the blank indorsement by Spector was valid.

              The Fishers also maintain a document contained in SPS’s records

dated February 7, 2014, and titled “NOTE-INDORSED CLOSING FILED

RESOLUTION” created a factual issue whether the note was altered. The document

— a fax coversheet that indicated three additional pages were attached to it — related

to the Fishers’ loan. The bottom of the document reads: “Qualifier Code -083-

INDORSED.” The attachments to the fax coversheet were not provided.

              The record reflects two indorsements, a blank indorsement and an

undated allonge, both transferred the note from Countrywide to BONYM. Both

indorsements were not necessary. Likewise, the 2010 assignment was not necessary

with either or both indorsements in place. The fact that two different versions of the

note existed — one with an undated allonge and one without an allonge but

containing an in blank indorsement to BONYM — as well as an unnecessary
assignment is curious but does not refute BONYM’s status as holder of the note.

Evans, 8th Dist. Cuyahoga No. 101882, 2015-Ohio-1384, at ¶ 26; Bank of Am., N.A.

v. Sweeney, 8th Dist. Cuyahoga No. 100154, 2014-Ohio-1241, ¶ 22.3 Further, the

February 7, 2014 fax cover sheet contained in SPS’s records does not invalidate the

transfers or create a factual issue.

               The Fishers incorrectly compare the different versions of the note to

the facts in U.S. Bank, N.A. v. Lavelle, 8th Dist. Cuyahoga No. 101729, 2015-Ohio-

1307, where inconsistencies between two notes resulted in genuine issues of

material fact that precluded resolution of the case by summary judgment. In

Lavelle, notes affixed to two separate complaints were both purported to be the

original note yet significant, obvious differences exited between them — the notes

differed in page length and the indorsements on the notes were signed by different

parties. Id. at ¶ 18-19. Here, the notes both transferred interest from Countrywide

to BONYM although one transfer was by allonge and the other by a blank

indorsement. The presence of a note with an allonge and no indorsement, and a

copy with a blank indorsement did not create a genuine issue of material fact.

               Based upon the evidence reviewed in conjunction with BONYM’s

summary judgment, BONYM was in possession of the original note when it filed the


      3   Further, defendants in a foreclosure case, who were a nonparty to the
indorsements and assignments of the note and mortgage, lack standing to challenge the
validity of those transfers. Bayview Loan Servicing, L.L.C. v. Big Blue Capital Partners,
L.L.C., 9th Dist. Summit No. 27790, 2016-Ohio-3433, ¶ 13; Bank of New York Mellon
Trust Co., N.A. v. Unger, 8th Dist. Cuyahoga No. 97315, 2012-Ohio-1950, ¶ 35 (nonparties
to a mortgage assignment lacked standing to question those assignments.). The Fishers
were not a party to the assignments and were not entitled to challenge their validity.
foreclosure complaint and was entitled to enforce the note. The two different

versions of the note attached to the bankruptcy and foreclosure filings did not create

a genuine issue of material fact. Thus, the Fishers’ second assignment of error lacks

merit and is overruled.

       E. Third Assignment of Error — Affiant Maria Soberon Lacked
          Personal Knowledge

               The Fishers argue that the trial court erred when it determined the

Soberon affidavits were based on personal knowledge and were proper Civ.R. 56

evidence provided in support of BONYM’s summary judgment. Specifically, the

Fishers contend that (1) Soberon’s affidavit was insufficient because it did not

establish that she viewed the original note; the affidavit was not based upon personal

knowledge; and the affidavit did not attach a document indicating the bank had

possession of the original note, (2) Soberon could not authenticate the Fishers’

payment history on the loan, and (3) the trial court erred when it considered new

and speculative information contained in Soberon’s supplemental affidavit and

thereby weighed the credibility of the affiant with information contained in Johnson

Fisher’s affidavit.

       1. Insufficient Affidavit

               The Fishers argue that BONYM’s documents were unauthenticated

because Soberon did not have personal knowledge of the records. Specifically, the

Fishers contend Soberon did not view the original note; she lacked personal

knowledge and could not authenticate the records; she did not show BONYM had
possession of the original note; and no document was provided that authorized SPS

to act on BONYM’s behalf.

              BONYM established possession of the original note when the

foreclosure complaint was filed. Soberon attested to the fact that she reviewed the

original blue-ink note and a copy was attached to her supplemental affidavit. The

note indorsed in blank that was attached to the foreclosure complaint is identical to

the copy attached to Soberon’s supplemental affidavit, except for the allonge. The

allonge attached to the original blue-ink note — and that was missing from the copy

attached to the foreclosure complaint — was superfluous. BONYM’s interrogatory

responses stated BONYM had possession of the original note, through its custodian,

at the time it filed the foreclosure action. This evidence demonstrated BONYM was

in possession of the note indorsed in blank before it filed the foreclosure action.

MorEquity, Inc. v. Gombita, 2018-Ohio-4860, 125 N.E.3d 300, ¶ 36 (8th Dist.).

              The Fishers’ reliance on Deutsche Bank Natl. Trust Co. v. Dvorak,

9th Dist. Summit No. 27120, 2014-Ohio-4652, and Bank of New York Mellon v.

Villalba, 9th Dist. Summit No. 26709, 2014-Ohio-4351, to negate BONYM’s

possession of the original note at the time the complaint was filed is misplaced. The

Dvorak court found the granting of a motion for summary judgment inappropriate

because Deutsche Bank failed to demonstrate it was in possession of the note when

the complaint was filed. However, the facts set forth in Dvorak do not state that the

note was attached to the foreclosure complaint. In Villalba, there was a discrepancy

between the dates of the assignment of the mortgage and the affiant’s claimed date
of ownership. The Dvorak and Villalba courts required additional documentation,

such as supporting business records, to prove possession of the note when the

complaint was filed. Additional documentation was not required here because the

complaint and its attached exhibits, coupled with Soberon’s affidavits and BONYM’s

answers to interrogatories show that BONYM was in possession of the original note

on the date the foreclosure complaint was filed.

              Prior to admission of a business record, the business record must first

be properly identified or authenticated “by sufficient evidence to support a finding

that the matter in question is what its proponent claims.”          Evid.R. 901(A).

Authentication may be satisfied by “testimony of [a] witness with knowledge.”

Evid.R. 901(B)(1). Moreover, “[a] witness authenticating records need not have

personal knowledge of the creation of the document.” Bank of New York Mellon v.

Roulston, 8th Dist. Cuyahoga No. 104908, 2017-Ohio-8400, ¶ 16. “More precisely

as it relates to foreclosure cases, this court has held that the affidavit of a loan

servicing agent may be sufficient to authorize loan documents.” Id. at ¶ 16.

              The Fishers appear to argue that Soberon did not authenticate the

note indorsed in blank. Soberon’s affidavits state she has personal knowledge of

lending and loan servicing procedures based upon her employment with SPS as a

Document Control Officer and her experience in the industry. Soberon has personal

knowledge of how the relevant loan documents were created and maintained.

Soberon attested that she personally reviewed and attached a true and accurate copy

of the original blue-ink note to her supplemental affidavit. The blue-ink note is
identical to the copy attached to the foreclosure complaint — and Soberon’s original

affidavit — except for the addition of the allonge. The information contained within

Soberon’s affidavits authenticated the note. See Ayers, 11th Dist. Portage No. 2019-

P-0094, 2020-Ohio-1332, at ¶ 67.

              Additionally, within her supplemental affidavit, Soberon referenced

and attached a power of attorney that authorized SPS to act on BONYM’s behalf. We

find the power of attorney granted SPS authority to assist with foreclosure

proceedings, including the execution of affidavits. There is no merit to the Fishers’

contention that SPS was not authorized to prepare an affidavit to be used in the

foreclosure proceedings.

      2. Payment History

              Parties in a foreclosure action are not required to provide a complete

payment history in order to prevail on summary judgment. Matthews, 8th Dist.

Cuyahoga No. 105011, 2017-Ohio-4075, at ¶ 33; Fannie Mae v. Herren, 2017-Ohio-

8401, 99 N.E.3d 1071, ¶ 41 (8th Dist.). The Fishers reference Roulston, 8th Dist.

Cuyahoga No. 104908, 2017-Ohio-8400, to support their position that Soberon

could not authenticate the payment history of the note because Soberon attached to

her affidavit payment history documentation from both the previous servicer, Bank

of America N.A., and her employer, SPS. The Fishers argue Soberon could not

authenticate the documents of the former loan servicer. Yet,

      the holding in Roulston was narrowed in [Deutsche Bank Trust Co. v.]
      Jones, 2018-Ohio-587, 107 N.E.3d 117 [8th Dist.]; see also Bank of New
      York Mellon v. Kohn, 7th Dist. Mahoning No. 17 MA 0164, 2018-Ohio-
      3728, ¶ 14-17.
      In Jones, the note and mortgage at issue were initially executed,
      respectively, in favor of First Magnus and MERS, acting as nominee for
      First Magnus. An undated allonge was attached to the note negotiating
      the document to Deutsche Bank as Trustee for Residential Accredit
      Loans, Inc. (“Deutsche Bank Trustee”). The homeowners’ last payment
      was received in May 2012; the mortgage was assigned to Deutsche
      Bank Trust in August 2012 and Deutsche Bank in 2016. The loan
      servicing officer, who provided an affidavit supporting Deutsche Bank’s
      motion for summary judgment, sufficiently demonstrated his personal
      knowledge of the default:

      He averred that in the regular performance of his job functions, he
      reviews business records related to the servicing of the mortgage loan
      at issue, and that these records are maintained in the regular course of
      business. [He] authenticated the note, mortgage, and assignments,
      attesting that they are true and accurate. He also authenticated
      attached payment records detailing all payments and demonstrating
      that the Joneses’ last payment was applied to the May 2012 installment
      of the mortgage. [He] averred that the Joneses were advised in August
      2012 that the loan was in default, accelerating the unpaid balance of
      $142,475.

      Jones at ¶ 20. Although Deutsche Bank held the note and mortgage
      subsequent to the Joneses’ last mortgage payment, the loan servicing
      officer’s affidavit provided sufficient information to authenticate the
      default.

United States Bank Natl. Assn. v. O’Malley, 8th Dist. Cuyahoga No. 108191, 2019-

Ohio-5340, ¶ 57-58.

               Just as the loan servicing officer in Jones had sufficient knowledge to

authenticate the default, so too did Soberon. Soberon’s affidavit demonstrated her

personal knowledge of the referenced business records that related to the servicing

of the Fishers’ loan. The records she reviewed were maintained in the regular course

of business.    Soberon authenticated the note, mortgage, loan modification

agreement and assignments and attested the attached copies were true and accurate.

Soberon also authenticated the attached notice of default letter, payment history,
contact history, and financial breakdown summary; attached copies of the

referenced documents; and verified a balance of $845,483.11 was owing to BONYM.

Compare Fannie Mae v. Ford, 2016-Ohio-919, 61 N.E.3d 524 (8th Dist.) (a ruling

to grant motion for summary judgment was plain error where Federal National

Mortgage Association, the party that filed a foreclosure action, failed to attach any

documents referenced in its affidavit to its summary judgment motion.); Third Fed.

S. & L. Assn. of Cleveland v. Farno, 12th Dist. Warren No. CA2012-04-028, 2012-

Ohio-5245, ¶ 10 (summary judgment motion was not supported as provided in

Civ.R. 56(E), when no documentation referenced in those portions of the affidavit

were attached to or served with the affidavit to show default of payment and

payment history).

               While the Fishers argue that Wells Fargo Bank, NA v. Russell, 9th

Dist. Summit No. 29005, 2019-Ohio-776, supports their position, the case is not

controlling and we find the facts distinguishable from this case. In Russell, the

notice of default letters attached to the loan servicer’s affidavit in support of motion

for summary judgment on a foreclosure complaint were not produced by the loan

servicer and were sent years prior to the servicer acquiring the loan. Id. at ¶ 26.

Further, the payment history report and loan balance did not differentiate between

payment histories from the prior loan servicer and the current servicer. Id. Here,

SPS drafted and issued the default letters after SPS was retained to service the

Fishers’ loan. SPS provided separate payment histories from Bank of America N.A.

and SPS. (Soberon original affidavit.) We find Soberon’s affidavits demonstrate she
had the requisite knowledge to testify as to the default letter, payment history,

contact history, and financial breakdown summary.

       3. Weighing the Evidence

              The Fishers claim Soberon’s supplemental affidavit was inadmissible

because it presented new or speculative evidence and the trial court improperly

weighed the credibility of witness testimony when it granted BONYM’s summary

judgment.

              As previously stated, the Soberon supplemental affidavit did not raise

new or speculative issues but clarified arguments addressed in the Fishers’

opposition brief. The Soberon affidavits were admissible for summary judgment

purposes.

              Johnson Fisher’s affidavit, affixed to the Fishers’ opposition brief,

discussed a press release that was introduced to show Spector left his Countrywide

employment in 2006. The press release constituted hearsay and would have been

excluded from the trial court’s consideration. Residential Funding Co., L.L.C. v.

Thorne, 2012-Ohio-2552, 973 N.E.2d 294, ¶ 33 (6th Dist.). Absent the introduction

of Johnson Fisher’s affidavit, there is no basis to the Fishers’ allegation that the

affidavit presented conflicting evidence that should have been weighed by the trier

of fact.

              For the foregoing reasons, the Fishers’ third assignment of error lacks

merit and is overruled.
      F. Fourth Assignment of Error — Conditions Precedent

               The Fishers argue in their fourth assignment of error that BONYM

failed to send a proper notice of acceleration prior to filing its foreclosure action and,

therefore, failed to satisfy the conditions precedent.

               Where the terms of a mortgage require prior notice of default or

acceleration, compliance with that requirement acts as a condition precedent to

foreclosure. Nationstar Mtge., L.L.C. v. Wagener, 8th Dist. Cuyahoga No. 101280,

2015-Ohio-1289, ¶ 53. A party seeking to foreclose on a mortgage must establish

that such notice has been provided.

               BONYM sent a notice of default to the Fishers on September 18, 2017.

The Fishers contend that the notice of default letter did not contain the identical

language contained in the mortgage and, therefore, was deficient.

               Paragraph 22 of the mortgage reads:

      22. Acceleration; Remedies. Lender shall give notice to Borrower
      prior to acceleration following Borrower’s breach of any covenant or
      agreement in this Security Instrument (but not prior to acceleration
      under Section 18 unless Applicable Law provides otherwise). The
      notice shall specify: (a) the default; (b) the action required to cure the
      default; (c) a date, not less than 30 days from the date the notice is given
      to Borrower, by which the default must be cured; and (d) that failure to
      cure the default on or before the date specified in the notice may result
      in acceleration of the sums secured by this Security Instrument,
      foreclosure by judicial proceeding and sale of the Property. The notice
      shall further inform Borrower of the right to reinstate after acceleration
      and the right to assert in the foreclosure proceeding the non-existence
      of a default or any other defense of Borrower to acceleration and
      foreclosure. If the default is not cured on or before the date specified
      in the notice, Lender at its option may require immediate payment in
      full of all sums secured by this Security Instrument without further
      demand and may foreclose this Security Instrument by judicial
      proceeding. * * *
(Emphasis added.)

               The default notice, sent by SPS to the Fishers, reads, in relevant part:

      You have the right to cure after acceleration of your loan and
      commencement of foreclosure proceedings. If you meet the conditions
      to reinstate, as provided in the Security Instrument, you may reinstate
      even after foreclosure has been initiated but prior to sale. This means
      that once you have met the conditions, the enforcement of the Security
      Instrument will be stopped and your Note and Security Instrument will
      remain, as if demand for payment in full had not been made. You will
      have this right at any time before the earliest of: (a) five days before
      sale of the property under any power of sale granted by the Security
      Instrument; (b) another period as applicable law might specify for the
      termination of your right to have enforcement of the loan stopped; or
      (c) a judgment has been entered enforcing your Security Instrument.

(Emphasis added.)

               The Fishers argue that BONYM misinformed them by stating the

Fishers “may have the right to reinstate, instead of that they have the right to

reinstate.” (Appellants’ brief at 33.) Because the mortgage provides a contractual

right to reinstate after acceleration, the Fishers claim the default notice letter was

required to state they have the right to reinstate.

               The Fishers rely on Fed. Natl. Mtge. Assn. v. Marroquin, 477 Mass.

82, 74 N.E.3d 592 (2017), for their proposition that an acceleration letter that does

not exactly mirror the language contained in the mortgage results in a failure to

comply with a condition precedent to foreclosure. The strict adherence language

followed by the Massachusetts Supreme Court may be associated with the state’s

adoption of nonjudicial foreclosures whereas Ohio is a judicial foreclosure state.

Pinti v. Emigrant Mtge. Co., 472 Mass. 226, 237, 33 N.E. 3d 1213 (2015). Based
upon the differing foreclosure laws and the fact that Marroquin is not controlling,

we do not find this case applicable to the current matter.

               Further, a careful review of the language within the mortgage and the

default letter indicates BONYM — through the notice of default issued by SPS —

clearly explained the Fishers’ rights of reinstatement and referenced the rights of

reinstatement detailed in the Fishers’ mortgage. Paragraph 19 of the mortgage

provides the Fishers’ rights to reinstate after acceleration and states they “shall

have” such a right if certain specified conditions are met. “Thus, the notice [of

default] accurately informed [the Fishers] that [they] ‘may’ have a right to reinstate,

because obtaining the right required [their] performance of several conditions.”

Ayers, 11th Dist. Portage No. 2019-P-0094, 2020-Ohio-1332, at ¶ 88. Additionally,

the exact language used in the mortgage was not required in the default letter.

Wagener, 8th Dist. Cuyahoga No. 101280, 2015-Ohio-1289, at ¶ 61; Bank of Am.,

N.A. v. Stewart, 7th Dist. Mahoning No. 13 MA 48, 2014-Ohio-723, ¶ 19-21.

               Thus, the Fishers’ fourth assignment of error lacks merit and is

overruled.

      G. Fifth Assignment of Error — Counterclaims

               In their fifth assignment of error, the Fishers claim the trial court

erred when it granted summary judgment on their counterclaims that presented a

violation of the Fair Debt Collection Practices Act (“FDCPA”) and an invasion of

privacy.
              The Fishers premise their FDCPA counterclaim on the fact that Green

Tree, through the loan modification agreement, was the note holder and, therefore,

Green Tree — not BONYM — was the creditor entitled to enforce the note. Similarly,

the Fishers argue that because Green Tree was the correct party to pursue a

foreclosure action against the Fishers, BONYM’s filing of the foreclosure action

served as an invasion of the Fishers’ privacy.

              Based upon our review of the Fishers’ first assignment of error and

our determination that BONYM, not Green Tree, is the holder of the note with the

right to enforce the note, the Fishers’ counterclaims and any related arguments lack

merit. Thus, we overrule the Fishers’ fifth assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                                 _____
RAYMOND C. HEADEN, JUDGE

EILEEN T. GALLAGHER, A.J., and
MARY J. BOYLE, J., CONCUR